I think we should decide the questions raised and discussed in the briefs.
To maintain and prosecute a suit, two things are essential and they are of equal importance; first, a cause of action must exist and be alleged; second, the right to sue thereon must also exist.
The majority decline to say whether a cause of action existed and was alleged, but notwithstanding that fact, a suit may never the less be maintained. Suppose instead *Page 556 
of suing through their authorized representatives, every member of the local union had joined as plaintiffs, would it not still be necessary that they alleged a cause of action before requiring the defendant to defend?
Appellant has argued at great length and very ably, that the officers of the labor union, as representatives of its membership, are entitled to the relief prayed, but the majority refuse to consider or decide this question, which is of course the point all parties want decided. Upon the remand of the cause the court must decide the question now before us, and that is whether a cause of action is alleged.
The demurrer alleged that no cause of action was stated and this has always been regarded as a proper ground for demurrer.
Shall the parties be put to the expense and trouble of developing a case, only to have it finally adjudged that no cause of action existed?
No offer was made to amend the complaint and it could hardly be made more definite and specific than it is, and its allegations are exhaustively discussed, and on the remand appellant can do no more than prove them to be true. But if they do not state a cause of action, why require the expense and delay of proving their truth? The demurrer admits their truth and if they do not state a cause of action of what importance is it as to who makes the allegation?
Mr. Justice HOLT concurs in the views here expressed.